           Case 20-14695-LMI        Doc 154      Filed 05/27/20     Page 1 of 3




                      UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

In re:                                                Chapter 11

CINEMEX USA REAL ESTATE                               Case No. 20-14695-LMI
HOLDINGS, INC., et al.
                                                      Jointly Administered
      Debtors.
____________________________________/


  NOTICE OF APPEARANCE BY STICHTER, RIEDEL, BLAIN & POSTLER,
     P.A., FOR PROCTOR EQUIPMENT COMPANY AND REQUEST TO
    RECEIVE DOCUMENTS AND TO BE ADDED TO MAILING MATRIX

         PLEASE TAKE NOTICE THAT the undersigned law firm and counsel appear

for Proctor Equipment Company (“Proctor”).           Pursuant to Section 1109(b) of the

Bankruptcy Code, Stichter, Riedel, Blain & Postler, P.A. (“SRB&P”), requests that all

notices given or required to be given in this case, and all papers served or required to be

served in this case, be given and served upon:

                       Scott A. Stichter
                       Stichter, Riedel, Blain & Postler, P.A.
                       110 East Madison Street, Suite 200
                       Tampa, Florida 33602
                       (813) 229-0144 – Phone
                       (813) 229-1811 – Fax
                       sstichter@srbp.com

         PLEASE TAKE NOTICE that under Section 1109(b) of the Bankruptcy Code,

this request includes not only the notices and papers referred to in the Bankruptcy Rules

specified above, but also includes, without limitation, order and notices of any

application, motion, petition, pleadings, request, complaint, demand, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier

service, hand delivery, telephone, facsimile, telegraph, telex, electronic mail, or otherwise
           Case 20-14695-LMI         Doc 154       Filed 05/27/20    Page 2 of 3




that: (1) affects or seeks to affect in any way any right or interest of any creditor or party

in interest in this case, including the Debtor with respect to: (a) the debtor; (b) property

of the estate or proceeds thereof in which the debtor may claim an interest; or (c) property

or proceeds thereof in possession, custody, or control of others that the debtor may seek

to use; or (2) requires or seeks to require any act, delivery of any property, payment, or

other conduct by Proctor and/or SRBP.

       PLEASE TAKE NOTICE that Proctor intends that neither this Notice of

Appearance nor any later appearance, pleading, claim, or suit shall waive (1) Proctor’s

claim of sovereign immunity; (2) Proctor’s right to have final orders in non-core matters

entered only after de novo review by a district judge; (3) Proctor’s right to trial by jury in

any proceeding so triable in this case or any case, controversy, or proceeding related to

this case; (4) Proctor’s right to have the district court withdraw the reference in any

matter subject to mandatory or discretionary withdrawal, or; (5) any other rights, claims,

actions, defenses, setoffs, or recoupments to which Proctor is or may be entitled under

agreements, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments Proctor expressly reserves.



                                                      /s/ Scott A. Stichter
                                                  Scott A. Stichter (FBN 0710679)
                                                  Stichter, Riedel, Blain & Postler, P.A.
                                                  110 East Madison Street, Suite 200
                                                  Tampa, Florida 33602
                                                  sstichter@srbp.com
                                                  (813) 229-0144 – Phone
                                                  (813) 229-1811 – Fax
                                                  Attorneys for Proctor Equipment Company




                                              2
            Case 20-14695-LMI        Doc 154      Filed 05/27/20    Page 3 of 3




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of

Appearance has been furnished by the Court’s CM/ECF system or U.S. MAIL on this

27th day of May, 2020 to:

        Jeffrey P. Bast, Esquire
        Bast Amron, LLP
        One Southeast Third Avenue, Suite 1400
        SunTrust International Center
        Miami, Florida 33131

        Office of the U.S. Trustee

        All parties receiving electronic notice


                                                /s/ Scott A. Stichter
                                              Scott A. Stichter
14172.2358937




                                              3
